Exhibit IFRS-USD Press Release Infosys Technologies (NASDAQ: INFY) Announces Results for the Quarter Ended June 30, Q1 revenues grew by 21.0% year on year; sequentially grew by 4.8% Bangalore, India – July 13, 2010 Highlights Consolidated results for the quarter ended June 30, 2010 Revenues were $ 1,358 million for the quarter ended June 30, 2010; QoQ growth was 4.8%; YoY growth was 21.0% Net income after tax* was $ 326 million for the quarter ended June 30, 2010;QoQ decline was 6.6%; YoY growth was 4.2% Earnings per American Depositary Share (ADS)** was 0.57 for the quarter ended June 30, 2010; QoQ decline was 6.6%; YoY growth of 3.6% 38 clients were added during the quarter by Infosys and its subsidiaries Gross addition of 8,859 employees (net addition of 1,026) for the quarter by Infosys and its subsidiaries 1,14,822 employees as on June 30, 2010 for Infosys and its subsidiaries *Excluding the income from sale of our investment in OnMobile Systems, Inc. of US $ 11 mn in Q4 FY10,QoQ decline was 3.6% ** Excluding the income from sale of our investment in OnMobile Systems, Inc. of US $ 11 mn in Q4 FY10,QoQ decline was 3.4% “While the global economic environment remains uncertain, we continue to see greater demand for services from our clients,” said S. Gopalakrishnan, CEO and Managing Director. “The challenge for the industry is to enhance the investment to grow the business, given the uncertainty in the environment.” Business outlook The company’s outlook (consolidated) for the quarter ending September 30, 2010 and for the fiscal year ending March 31, 2011, under International Financial Reporting Standards (IFRS), is as follows: Outlook under IFRS# Quarter ending September 30, 2010 Consolidated revenues are expected to be in the range of $ 1,413 million to $ 1,427 million; YoY growth of 22.4% to 23.7% Consolidated earnings per American Depositary Share are expected to be in the range of$ 0.59 to $ 0.60; YoY growth of 5.4% to 7.1% Fiscal year ending March 31, 2011## Consolidated revenues are expected to be in the range of $ 5.72 billion to $ 5.81 billion; YoY growth of 19.0% to 21.0% Consolidated earnings per American Depositary Share are expected to be in the range of $ 2.42 to $ 2.52;YoY growth of 5.2% to 9.6% # Exchange rates considered for major global currencies: AUD / USD – 0.86; GBP / USD – 1.50; Euro / USD – 1.23 ## Excluding the income from sale of our investment in OnMobile Systems, Inc. of US $ 11 mn in fiscal 2010, the EPS growth is expected to be in the range of 6.1% to 10.5% Expansion of services and significant projects With insight and experience of three decades, and improved and enhanced portfolio of services and products, we offer greater value to our clients and stakeholders. Transformation We continue to drive transformation for our existing clients; a number of new clients have solicited our help to make their businesses more dynamic and profitable. A leading aero structures manufacturer engaged our aerospace engineering team to design and develop components for their commercial airplane program. For a global consumer electronics leader, we are re-engineering their global service exchange platform to help meet their growing service needs. A major transformation project we won this quarter was from a large manufacturer of computer systems and provider of related services, in which we are providing business, functional and consulting expertise. A provider of secure electronic payments and credit/debit card processing services engaged us to improve their reporting, monitoring, business intelligence and service. It isalso consulting us to analyze and recommend process improvements. A leading global chemical company engaged us to define sales requirements and implement a sales force automation package for their North American sales force. A producer of specialist aluminium products sought our services for globally harmonizing business processes and implementing next generation enterprise resource planning software. For a global specialty retailer, we conceptualized and launched a platform that provides a comprehensive view of their competitors’ pricing and assortment. We helped a large UK-based retailer revamp its promotions and improve its marketing effectiveness. A European retailer of office automation services consulted us to harmonize their processes and consolidate applications across Europe. A major transformational project won this quarter was from a leading European pipeline engineering company for whom we have implemented an enterprise resource planning system across 32 countries. Operations Leading global companies continue to engage us to manage their operations and ensure larger returns to scale for them. Our expertise in manufacturing and operations helped us win a deal with a global telecom company.
